           Case 1:19-vv-00831-UNJ Document 52 Filed 04/21/21 Page 1 of 4




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 19-831V
                                          UNPUBLISHED


    LYUDMILA DUTIL,                                             Chief Special Master Corcoran

                         Petitioner,                            Filed: March 22, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Shoulder
                                                                Injury Related to Vaccine
                         Respondent.                            Administration (SIRVA)


William E. Cochran, Jr., Black McLaren Jones Ryland & Griffee, P.C., Memphis, TN , for
petitioner.

Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES 1

       On June 5, 2019, Lyudmila Dutil filed a petition for compensation under the
National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2 (the
“Vaccine Act”). Petitioner alleges that she suffered a shoulder injury related to vaccine
administration (“SIRVA”) as a result of an influenza vaccine administered on January 25,
2018. Petition at 1. Petitioner further alleges that the vaccine was administered within the
United States, that she suffered from the effects of her injury for more than six months,
and that she has not received any compensation in the form of an award or settlement
for her vaccine-related injuries. Petition at 1, 8-9. The case was assigned to the Special
Processing Unit of the Office of Special Masters.



1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:19-vv-00831-UNJ Document 52 Filed 04/21/21 Page 2 of 4



        On September 30, 2020, a ruling on entitlement was issued, finding Petitioner
entitled to compensation for a SIRVA. On March 22, 2021, Respondent filed a proffer on
award of compensation (“Proffer”) indicating Petitioner should be awarded $73,798.66
(comprised of $70,000.00 for pain and suffering and $3,798.66 for past unreimbursable
expenses). Proffer at 1-2. In the Proffer, Respondent represented that Petitioner agrees
with the proffered award. Id. Based on the record as a whole, I find that Petitioner is
entitled to an award as stated in the Proffer.

      Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $73,798.66 (comprised of $70,000.00 for pain and suffering and
$3,798.66 for past unreimbursable) in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
            Case 1:19-vv-00831-UNJ Document 52 Filed 04/21/21 Page 3 of 4




                 IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                           OFFICE OF SPECIAL MASTERS

__________________________________________
                                          )
LYUDMILA DUTIL,                           )
                                          )
                  Petitioner,             )
                                          )                   No. 19-831V
v.                                        )                   Chief Special Master Corcoran
                                          )                   ECF
SECRETARY OF HEALTH AND                   )
HUMAN SERVICES,                           )
                                          )
                  Respondent.             )
__________________________________________)

                        PROFFER ON AWARD OF COMPENSATION

          On September 30, 2020, respondent filed a Rule 4(c) Report, in which he conceded that

petitioner sustained a Table left shoulder injury related to vaccine administration (SIRVA)

following the flu vaccine administered on January 25, 2018; that the records show that the case

was timely filed; that the vaccine was received in the United States; and that petitioner satisfies

the statutory severity requirement by suffering the residual effects or complications of her Table

injury for more than six months after vaccine administration. ECF No. 33. That same day, the

Court issued a Ruling on Entitlement, finding that petitioner is entitled to compensation. ECF

No. 34.

I.        Items of Compensation

          A. Pain and Suffering

          Respondent proffers that the Court should award petitioner a lump sum of $70,000.00 for

her actual and projected pain and suffering. This amount reflects that the award for projected

pain and suffering has been reduced to net present value. See 42 U.S.C. § 300aa-15(a)(4).

Petitioner agrees.
            Case 1:19-vv-00831-UNJ Document 52 Filed 04/21/21 Page 4 of 4



          B. Past Unreimbursable Expenses

          Respondent proffers that the Court should award petitioner a lump sum of $3,798.66 for

past unreimbursable expenses, as provided under 42 U.S.C. § 300aa-15(a)(1)(A). Petitioner

agrees.

II.       Form of the Award

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment of $73,798.66, in the form of a check payable to petitioner. Petitioner agrees.

                                                Respectfully submitted,

                                                BRIAN M. BOYNTON
                                                Acting Assistant Attorney General

                                                C. SALVATORE D’ALESSIO
                                                Acting Director
                                                Torts Branch, Civil Division

                                                GABRIELLE M. FIELDING
                                                Assistant Director
                                                Torts Branch, Civil Division

                                                /s/ Claudia B. Gangi
                                                CLAUDIA B. GANGI
                                                Senior Trial Attorney
                                                Torts Branch, Civil Division
                                                U.S. Department of Justice
                                                P.O. Box 146
                                                Benjamin Franklin Station
                                                Washington, D.C. 20044-0146
                                                Tel.: (202) 616-4138
                                                Email: claudia.gangi@usdoj.gov


Dated: March 22, 2021
